 
Exhibit 10(r)
 
SUMMARY SHEET
OF
2011 COMPENSATION
 
Director Compensation
 
Employee Directors
 
Directors who are employees of the Company receive no separate compensation for
Board service. Mr. Alley is the only director who is also an employee of the
Company.
 
Non-Employee Directors
 
During 2011, each non-employee director is expected to receive:
 
Annual Retainer:
 
·
$12,000 cash retainer, prorated for any partial year of service.



Meeting Fees:
 
·
$450 cash fee for each Board of Directors meeting attended.

 
·
$300 cash fee for each committee meeting attended.



Presiding Independent Director:
 
·
$1,000 annual fee payable quarterly.



Committee Chairs:
 
·
$1,000 annual fee, payable quarterly to committee chairs except for the Audit
Committee Chair who shall receive $2,000 annual fee, payable quarterly.

Other:
 
·
$450 additional fee for each full day spent in training at seminars or other
training sessions approved in advance by the Chairman of the Board.


 
 

--------------------------------------------------------------------------------

 


Compensation of Named Executive Officers
 
The executive officers of the Company serve at the discretion of the Board of
Directors.  The following are the current base salaries for the Company’s Chief
Executive Officer, Chief Financial Officer and its other most highly compensated
current executive officers who will be identified as the Company's named
executive officers under SEC regulations:
 
Michael J. Alley, Chairman, and Chief Executive Officer
  $ 300,000  
Michael B. Carroll, Executive Vice-President and Chief Financial Officer and
Assistant Secretary
  $ 225,000  
Roger M. Duncan, Executive Vice-President, Retail Manager and Community Markets
Manager of Integra Bank N.A.;  President of Evansville Region
  $ 235,000  
John W. Key, Executive Vice-President, Chief Credit and Risk Officer
  $ 225,000  



The Compensation Committee of the Board of Directors determines and approves the
compensation payable to the executive officers.  All of the executive officers,
except Mr. Alley, are parties to Change in Control Benefits Agreements; however,
as a participant in the Capital Purchase Program, we are restricted in the form
and type of compensation we may pay to the named executive officers and our most
highly compensated employees.

 
 

--------------------------------------------------------------------------------

 